Citation Nr: 1137528	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  06-11 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a schedular evaluation in excess of 10 percent for a low back disability.

2.  Entitlement to an extraschedular evaluation for a low back disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1995 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, denying a compensable evaluation for a lumbar strain.  In April 2005, the Veteran submitted a notice of disagreement, and subsequently perfected her appeal in April 2006.

In a February 2006 rating decision, the RO increased the Veteran's disability rating for lumbar strain with disc disease to 10 percent.

Because the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In April 2006 and December 2009, the Veteran and her husband stated that the Veteran experienced, and was being treated for, depression as a result of her back pain.  Thus, the evidence raises the issue of entitlement to service connection for depression on a secondary basis.  Thus, a claim of entitlement to depression, secondary to a low back disability, is REFERRED to the RO for further action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In March 2009, the Board remanded the case to the AMC for further development.  In February 2010, the Board again remanded the case for readjudication by the AMC based on new evidence submitted by the Veteran.  The AMC continued the previous denial of the claim in a May 2010 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder was returned to the Board, and in an August 2010 decision, the Board denied the Veteran's increased rating claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In April 2011, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand (JMR).  An Order of the Court dated April 12, 2011 granted the motion, vacated the Board's August 2010 decision, and remanded the case to the Board.

In a letter dated in June 2011, the Board wrote to the Veteran and notified her of the return of the case from the Court.  The Veteran was given 90 days to submit additional argument and/or evidence in support of her claim.  The Veteran responded in August 2011 with the submission of additional evidence (medical evidence documenting treatment for her back as well as statements pertaining to her back symptomatology) and asked that the case be remanded to the agency of original jurisdiction (AOJ) for review of the newly submitted evidence.  

Under 38 C.F.R. § 20.1304(c), additional pertinent evidence must be referred to the AOJ if such evidence is not accompanied by a waiver of AOJ jurisdiction.  In the present case, the Veteran specifically denied waiver of the August 2011 evidence.  The Board must therefore remand the claim to the AOJ.

In addition to the foregoing, the Board notes that the JMR raised concern with whether December 2005 and October 2009 VA examinations were adequate for rating purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Specifically, the Court held that the VA examinations did not clearly account for the pain that the Veteran experienced when she performed the range of motion tests.  The Veteran has contended throughout her appeal that she has had significant pain in her back which is constant and prevents her from performing daily activities.  Importantly, neither VA examination indicated at what point during movement of her back that she experienced pain.  The Court has long noted that functional loss due to pain can also limit range of motion.  See 38 C.F.R. § 4.40 (2010); Johnston v. Brown, 10 Vet. App. 80 (1997); DeLuca v. Brown, 8 Vet. App. 202, 205 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); see also 38 C.F.R. §§ 4.45, 4.59 (2010).  As such, a rating for a low back disability should be determined by functional impairment, i.e., the point that motion is limited by pain during range of motion testing.  

The Board also notes that the JMR raised concern with whether the December 2005 and October 2009 VA examinations adequately accounted for weight-bearing in determining the Veteran's range of motion.  See 38 C.F.R. § 4.59 (2010).  Notably, the Veteran has reported that she experiences significant pain when lifting children or groceries (things over ten pounds) and that this impairment has hindered her employment both in the telecommunications industry (the field in which she was trained as a soldier) and as a daycare worker (her current work).  

Accordingly, the Board finds that another examination is needed that adequately portrays the degree of impairment the Veteran experiences pain on account of her low back disability, including due to painful motion and on repeated use as well as weight-bearing in determining range of motion.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].

Additionally, the Board observes that the April 2011 JMR raised concern with the Veteran's statement in December 2009 that she is unable to work in her previous field of telecommunications due to the pain in her back.  The issue of a total disability rating for compensation based on individual unemployability (TDIU) has therefore been raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  

The U.S. Court of Appeals for Veterans Claims recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  

In raising the issue of employability, the Board observes that the Veteran has indicated that she is unable to lift and carry items over ten pounds due to her low back disability and that it has markedly interfered with her employment.  Pertinently, neither the December 2005 VA examiner nor the October 2009 VA examiner indicated whether such service connected disability precluded all forms of employment rending the Veteran unemployable.  On remand, the RO should seek an updated opinion regarding employability from the examiner.  

The Board adds that the adjudication of the Veteran's TDIU claim may also impact her claim for entitlement to an extraschedular evaluation for her low back disability with respect to impairment of the low back disability on the Veteran's employment.  That is, the question of whether the Veteran is unemployable because of her service connected low back disability may be probative in ascertaining whether the schedular criteria are adequate to rate the severity of this disability. 

In light of the foregoing, these matters should be remanded to the RO for adjudication of the Veteran's claims for the issues of TDIU and extraschedular evaluation for the low back disability in accordance with the holding in Rice.

Finally, the Veteran has stated that she currently receives treatment for her low back disability at the VA Medical Center in St. Louis, Missouri.  See a statement from the Veteran dated in August 2011.  These records, however, are absent from the claims folder.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Further, the Board notes that the Veteran reported in her August 2011 statement that she has received treatment for her low back disability from her primary care physician and a sports medicine doctor.  On Remand, the RO should attempt to associate all outstanding private treatment records with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103  and 5103A, the need for additional evidence regarding the TDIU claim.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  

2. The RO should take appropriate steps to contact the Veteran and obtain the names and addresses of her primary care physician and sports medicine doctor who treated her for her low back disability.  After obtaining proper authorization, the RO should obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

The RO should also request any records from the VA outpatient clinic in St. Louis, Missouri pertaining to the Veteran's low back disability.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

3. The RO should thereafter schedule the Veteran for a VA examination for her service-connected low back disability.  The claims folder is to be provided to the examiner for review in conjunction with the examination.  

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected low back disability as well as any neurological and orthopedic manifestations.  In particular, the examiner should indicate the point during range of motion testing that motion is limited by pain as well as the impact of weight-bearing on the Veteran's range of motion.  

Consideration should be given to any loss due to reduced or excessive excursion, or due to decreased strength, speed, or endurance, as well as any functional loss due to absence of necessary structures, deformity, adhesion, or defective innervation.  In particular, the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by her visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 
The examiner's inquiry in this regard should not be limited to muscles or nerves, but should include all structures pertinent to movement of the joint.

It is important for the examiner's report to include a description of the above factors that pertain to functional loss due to the low back disability that develops on use.  

Based on current examination of the Veteran as well as review of the evidence of record to include postservice treatment reports and prior physical examinations of the Veteran, the examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  

The examiner should also describe the effects, if any, that the Veteran's service-connected low back disability and any other service-connected disability has on her ability to work to include whether such disabilities render her unable to obtain or maintain substantially gainful employment.  
 
All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain in detail why an opinion cannot be provided without resort to speculation.

4. Thereafter, the RO should readjudicate the claims, to include TDIU and extraschedular evaluation for the service-connected low back disability.  Such readjudication should take into account any lost motion caused by pain and weight-bearing.  DeLuca, supra.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a SSOC. The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



